Citation Nr: 9925376	
Decision Date: 09/03/99    Archive Date: 09/13/99

DOCKET NO.  97-26 482	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to an effective date prior to March 12, 1997 
for a 10 percent evaluation for hallux valgus of the left 
foot.

2.  Entitlement to an effective date prior to March 12, 1997 
for a 10 percent evaluation for hallux valgus of the right 
foot.

3.  Entitlement to an effective date prior to June 30, 1998 
for a 10 percent evaluation for alopecia areata.

4.  Evaluation of hallux valgus of the left foot, currently 
evaluated as 10 percent disabling.

5.  Evaluation of hallux valgus of the right foot, currently 
evaluated as 10 percent disabling.

6.  Evaluation of alopecia areata, currently evaluated as 10 
percent disabling.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

C. L. Mason, Associate Counsel


INTRODUCTION

The veteran had active service from November 1995 to April 
1996.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a July 1996 rating decision of the San Diego, 
California Department of Veterans Affairs (VA) Regional 
Office, which granted service connection for alopecia areata, 
hallux valgus of the left foot, and hallux valgus of the 
right foot, assigned noncompensable evaluations for each, and 
effectuated the awards from April 1996, the date of the 
veteran's separation from service.  In April 1997, the claims 
file was transferred to the North Little Rock, Arkansas VA 
Regional Office (RO).

In August 1998, the RO increased the evaluation for alopecia 
areata to 10 percent effective from June 30, 1998; hallux 
valgus of the right foot to 10 percent effective March 12, 
1997; and hallux valgus of the left foot to 10 percent 
effective March 12, 1997. 

The Board notes that the veteran has continually complained 
of numbness in the feet, and at the May 1996 VA examination, 
the examiner diagnosed numbness in the feet.  The veteran has 
also complained of a skin condition of the face.  It does not 
appear that the RO has addressed these claims.  Thus, the 
Board does not have jurisdiction over these issues.  Rowell 
v. Principi, 4 Vet. App. 9 (1993); Roy v. Brown, 5 Vet. App. 
554 (1993).  Jurisdiction does matter and it is not 
"harmless" when the VA fails to consider threshold 
jurisdictional issues during the claim adjudication process.  
Furthermore, this Board member cannot have jurisdiction of 
the issue.  38 C.F.R. § 19.13 (1998).  The United States 
Court of Appeals for Veterans Claims (Court) has noted that:  

Furthermore, 38 U.S.C.A. § 7105 (West 
1991) establishes a series of very 
specific, sequential, procedural steps 
that must be carried out by a claimant 
and the RO or other "agency of original 
jurisdiction" (AOJ) (see Machado v. 
Derwinski, 928 F.2d 389, 391 (Fed. Cir. 
1991)) before a claimant may secure 
"appellate review" by the BVA.  
Subsection (a) of that section 
establishes the basic framework for the 
appellate process, as follows:  Appellate 
review will be initiated by a notice of 
disagreement [(NOD)] and completed by a 
substantive appeal after a statement of 
the case is furnished as prescribed in 
this section.  Bernard v. Brown, 4 Vet. 
App. 384 (1994).  

All steps required for jurisdiction have not been satisfied.  
More recently, the Court again established that jurisdiction 
counts.  Specifically the Court could not remand a matter 
over which it has no jurisdiction.  Hazan v. Gober, 10 Vet. 
App. 511(1997).  Therefore, the issues are referred to the RO 
for appropriate action.  Black v. Brown, 10 Vet. App. 279 
(1997). 


FINDINGS OF FACT

1.  The veteran was discharged from service on April 12, 
1996, and her claim for service connection for foot pain and 
alopecia areata was received by the RO on April 17, 1996.

2.  The symptomatology shown prior and subsequent to the 
veteran's separation from service, April 13, 1996 was 
sufficient to warrant a 10 percent evaluation for the 
veteran's hallux valgus of the left foot.

3.  The symptomatology shown prior and subsequent to the 
veteran's separation from service, April 13, 1996 was 
sufficient to warrant a 10 percent evaluation for the 
veteran's hallux valgus of the right foot.

4.  The symptomatology shown during the period from the 
veteran's separation from service, April 13, 1996, was 
sufficient to warrant a 10 percent evaluation for the 
veteran's alopecia areata.

5.  The maximum schedular evaluation for hallux valgus of the 
left foot is currently in effect.

6.  The maximum schedular evaluation for hallux valgus of the 
right foot is currently in effect.

7.  The veteran's alopecia areata has been manifested by 
complaints of increased hair loss and objective evidence of a 
4-cm plaque involving the right occipital area with a few 
short hairs, a 3-cm plaque in the right parietal area with 
complete hair regrowth, and slight thinning of her hair.


CONCLUSIONS OF LAW

1.  The effective date for the grant of a 10 percent 
evaluation for hallux valgus of the left foot is April 13, 
1996.  38 U.S.C.A. § 5107, 5110 (West 1991); 38 C.F.R. 
§§  3.400, 4.71, Diagnostic Code 5280 (1998).   

2.  The effective date for the grant of a 10 percent 
evaluation for hallux valgus of the right foot is April 13, 
1996.  38 U.S.C.A. §§  5107, 5110 (West 1991); 38 C.F.R. 
§§  3.400, 4.71, Diagnostic Code 5280 (1998).   

3.  The effective date for the grant of a 10 percent 
evaluation for alopecia areata is April 13, 1996.  38 
U.S.C.A. §§  5107, 5110 (West 1991); 38 C.F.R. §§ 3.400, 
4.118, Diagnostic Code 7800 (1998).   

4.  The veteran has not submitted a well grounded claim of 
entitlement to an increased disability evaluation for hallux 
valgus of the left foot.  38 U.S.C.A. § 5107 (West 1991); 38 
C.F.R. § 4.71a, Diagnostic Code 5280 (1998).

5.  The veteran has not submitted a well grounded claim of 
entitlement to an increased disability evaluation for hallux 
valgus of the right foot.  38 U.S.C.A. § 5107 (West 1991); 38 
C.F.R. § 4.71a, Diagnostic Code 5280 (1998).

6.  The criteria for an evaluation in excess of 10 percent 
for the veteran's alopecia areata have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. § 4.118, 
Diagnostic Codes 7899, 7800, 7806 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes that this case arises from the initial grant 
of service connection for these disabilities by the RO in 
July 1996.  The veteran has disagreed with the evaluations 
assigned and thereafter, the effective date of such 
evaluations.  The Board has not dismissed the issues, and the 
law and regulations governing the evaluation of the 
disabilities are the same regardless of how the issues have 
been phrased.  See Fenderson v. West, 12 Vet. App. 119, 125-
26 (1999).  There is an important distinction between 
disagreement with the original evaluation award and a 
subsequent claim for an increased evaluation in terms of VA 
adjudicative actions. However, the Court did not provide a 
substitute name for the issue.  The Board has considered 
whether staged evaluations should be assigned in the 
determination below.  The question of staged evaluations is 
the subject of the earlier effective date portion of the 
decision.  

I.  Medical history

A. Hallux valgus

Service medical records show that the veteran was seen 
complaining of pain in the left foot and ankle that shoots to 
the left great toe.  There was mass between the 1st and 2nd 
metatarsals and the hallux valgus was noted at 22 degrees.  
The assessment included hallux valgus and consider Morton's 
neuroma.  A March 1996 Medical Board examination revealed 
that the veteran complained of pain and numbness in the both 
big toes, more so in the left.  On evaluation, there were 
bilateral hallux valgus deformities with tenderness of the 
left bunion but no tenderness in right bunion.  There was 
significant restriction in the dorsiflexion of both great 
toes, especially on the left as well as exquisite tenderness 
with extension.  Tenderness with palpation on the left 1st 
metatarsal phalangeal joint capsule was noted.  Decreased 
sensation at the medial aspect of both great toes was also 
noted.  The diagnoses were symptomatic hallux limitus of the 
left foot, bilateral hallux valgus deformities with only the 
left being symptomatic, bilateral saphenous neuritis 
secondary to bilateral hallux valgus deformities and 
asymptomatic flexible pes valgus bilaterally.  The Medical 
Board found that these conditions were congenital and not 
service aggravated, and existed prior to service.  The 
veteran was given an  
expeditious discharge due to physical disability.

At a May 1996 VA examination, the veteran complained of 
bilateral foot pain.  On evaluation, the examiner noted that 
the local tenderness in the feet was non-specific.  An X-ray 
evaluation revealed hallux valgus in both feet.  The 
impression included pain in both feet, the cause is not 
apparent.  In a July 1996 rating decision, the San Diego, 
California RO granted service connection for hallux valgus of 
the left foot and hallux valgus of the right foot and 
assigned noncompensable evaluations effective from the date 
of the veteran's separation from service.

VA medical records from April 1996 to September 1997 show 
that the veteran has continued to complain of left foot/great 
toe pain and bilateral foot pain. At a March 1997 VA podiatry 
evaluation, the veteran complained of bunion pain on the left 
great toe.  An evaluation revealed skin changes and a bunion 
with hallux valgus.  The assessment was capsulitis secondary 
to hallux valgus.  A September 1997 evaluation revealed 
bunions bilaterally on the 1st metatarsal phalangeal joint, 
greater on the left.  Range of motion of the 1st metatarsal 
phalangeal joint bilaterally was full, unrestricted and 
without pain.  X-ray evidence revealed very early bunions 
with hallux valgus.  In an August 1998 rating decision, the 
RO increased the evaluations for the veteran's hallux valgus 
of the left foot and hallux valgus of the right foot to 10 
percent.

B.  Alopecia areata

Service medical records indicate that the veteran was seen 
complaining of hair loss.  On evaluation, a 1 to 2-cm area in 
the temporal region was noted to be devoid of hair.  The 
assessment was alopecia areata.  The examiner noted that 
there was no evidence that this was due to the veteran's Depo 
Provera injection.

At a May 1996 VA examination, the veteran reported a history 
of hair loss on various areas of the scalp beginning in 
November 1995.  According to the veteran, alopecia areata was 
diagnosed and she was treated with topical corticosteroids.  
On evaluation, an approximate 4-cm plaque involving the right 
occipital area with a few short hairs was noted. There was 
also an approximate 3-cm plaque in the right parietal area 
which showed complete hair regrowth, but the regrown hair was 
described as quite short.  Soft plucks of the surrounding 
areas were negative.  The diagnosis was alopecia areata.  The 
examiner noted that although the alopecia was fairly low 
grade, the veteran was advised to see a dermatologist for 
corticosteroids.  In July 1996, the RO granted service 
connection for alopecia areata and assigned a noncompensable 
evaluation.

A March 1997 VA medical record indicates that the veteran was 
seen for a pruritic scalp.  There were no complaints or 
findings of hair loss.  At June 1998 VA examination, the 
veteran again complained of hair loss.  She reported that she 
finds a large quantity of hair in the sink after washing or 
brushing her hair.  The veteran also reported itching of the 
scalp.  On evaluation, the hair was intact over most of her 
scalp, but there was slight thinning noted.  A soft pull did 
not produce any hair loss.  A generalized scaling attributed 
to seborrheic dermatitis of the scalp was noted.  The 
impression included seborrheic dermatitis of the scalp and 
hair loss represented by tela genufluvium.  In an August 1998 
rating decision, the RO increased the evaluation for the 
veteran's alopecia areata to 10 percent.

II.  Earlier effective dates

The assignment of effective dates for increased evaluations 
is governed by 38 U.S.C.A. § 5110 (West 1991 & Supp. 1998) 
and 38 C.F.R. § 3.400 (1998).  The statute provides, in 
pertinent part, that an effective date of an evaluation and 
award of compensation based on an original claim, a claim 
reopened after final disallowance, or a claim for increase 
will be the date of receipt of the claim or the date 
entitlement arose, whichever is later.  38 U.S.C.A. § 
5110(a); 38 C.F.R. § 3.400 (1998).  The effective date of 
increased compensation will be the earliest date on which it 
is factually ascertainable that an increase in disability had 
occurred, provided a claim for increase is received within 1 
year from such date; otherwise, the effective date will be 
the date of VA receipt of the claim, or the date entitlement 
arose, whichever is later.  38 U.S.C.A. § 5110(a),(b)(2); 38 
C.F.R. § 3.400(o) (1998).

This case, as discussed above, concerns the assignment of 
initial evaluations for disabilities following the initial 
awards of service connection.  See Fenderson, 12 Vet. App. at 
126.  Therefore, for effective date considerations, the Board 
will consider the evidence from the date of the claim for 
service connection.  The issues may also be phrased as 
entitlement to an evaluation in excess of 0 percent prior to 
March 1997 and June 1998 respectively.

A.  Hallux valgus

According to the Schedule for Rating Disabilities, unilateral 
hallux valgus, operated with resection of the metatarsal head 
warrants a 10 percent evaluation.  Severe hallux valgus, if 
equivalent to amputation of great toe, warrants a 10 percent 
evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5280 (1998).

The Board observes that in March 1996, during service, a 
Medical Board examination revealed bilateral hallux valgus 
deformities with tenderness of the left bunion and 
significant restriction in the dorsiflexion of both great 
toes, especially on the left as well as exquisite tenderness 
with extension.  A May 1996 VA X-ray evaluation revealed 
bilateral hallux valgus.  The Board notes that the May 1996 
VA examination was deficient as there was no range of motion 
evaluation of the toes and the examination did not contain a 
diagnosis or finding of hallux valgus, although such had been 
shown in service not 2 months prior.  Subsequent VA medical 
records from March and September 1997 continue to show 
bunions bilaterally on the great toes and X-ray evidence of 
very early bunions with hallux valgus.  Moreover, the veteran 
has continued to complain of bilateral foot pain since 
service.  Her statements constitute evidence.  In addition, 
the March 1996 VA examination resulted in an impression of 
pain in both feet even though the pain was not reproducible 
at that time. 

Upon review of the record, the Board finds no discernable 
difference in the evidence since the veteran's discharge from 
service.  Thus, the Board concludes that the proper effective 
date for the awards of 10 percent for hallux valgus of the 
left foot and hallux valgus of the right foot is April 13, 
1996, the day following the veteran's separation from 
service.  38 U.S.C.A. § 5110 (West 1991 & Supp. 1998); 38 
C.F.R. §§ 3.400.  Accordingly, the benefits sought on appeal 
are granted.

B.  Alopecia areata

According to the Schedule for Rating Disabilities, a 
noncompensable disability evaluation is warranted for a 
slightly disfiguring scar of the head, the face, or the neck.  
A 10 percent evaluation requires that the scar be moderately 
disfiguring.  38 C.F.R. § 4.118, Diagnostic Code 7800 (1998).  
A 10 percent evaluation may also be assigned for exfoliation, 
exudation or itching, if involving an exposed surface or 
extensive area.  38 C.F.R. § 4.118, Diagnostic Code 7806 
(1998). 

The Board observes that prior to her discharge from service, 
the veteran complained of hair loss and a 1 to 2-cm area in 
the temporal region was noted to be devoid of hair.  The 
assessment was alopecia areata.  A May 1996 VA evaluation 
found
a 4-cm plaque involving the right occipital area with a few 
short hairs and a 3-cm plaque in the right parietal area with 
complete hair regrowth, but described as quite short.  The 
diagnosis was alopecia areata.  Thereafter, a June 1998 VA 
examination 
revealed complaints of hair loss after washing or brushing 
hair, itching of the scalp, and objective evidence of slight 
thinning of the hair.  The veteran, in her various statements 
since her claim for service connection in April 1996, has 
continued to complain of hair loss.

Upon review of the evidence of record, the Board finds that 
the evidence demonstrated at the time of the veteran's 
separation from service warranted a 10 percent disability 
evaluation for alopecia areata.  Stated differently, there is 
and has been evidence of disability analogous to exfoliation 
involving an exposed area since service.  Thus, the Board 
concludes that the proper effective date for the award of 10 
percent for alopecia areata is April 13, 1996, the day 
following the veteran's separation from service.  38 U.S.C.A. 
§ 5110 (West 1991 & Supp. 1998); 38 C.F.R. §§ 3.400.  

III.  Increased evaluations

Initially, it is necessary to determine if the veteran has 
submitted well grounded claims within the meaning of 38 
U.S.C.A. § 5107(a) (West 1991), and if so, whether the VA has 
properly assisted him in the development of his claim.  Where 
the veteran was awarded service connection for a disability 
and subsequently appealed the RO's initial assignment of an 
evaluation for the disability, the claim continues to be well 
grounded as long as the rating schedule provides for a higher 
evaluation and the claim remains open.  Shipwash v. Brown, 
8 Vet. App. 218, 225 (1995).  The veteran has not alleged 
that any records of probative value that may be obtained, and 
which have not already been requested by the VA or associated 
with his claims folder, are available.  The Board accordingly 
finds that the duty to assist, as mandated by of 38 U.S.C.A. 
§ 5107(a)(West 1991), has been satisfied.     

Disability evaluations are determined by comparing the 
veteran's current symptomatology with the criteria set forth 
in the Schedule For Rating Disabilities.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. Part 4 (1998).  

A.  Hallux valgus

The veteran has contended that she is entitled to a higher 
evaluation for her bilateral hallux valgus, as she cannot 
stand for long periods of time due to pain in her feet.

Unilateral hallux valgus, operated with resection of the 
metatarsal head warrants a 10 percent evaluation.  Severe 
hallux valgus, if equivalent to amputation of great toe, 
warrants a 10 percent evaluation.  38 C.F.R. § 4.71a, 
Diagnostic Code 5280 (1998).  The veteran is currently in 
receipt of the maximum evaluation for hallux valgus of the 
left foot and hallux valgus of the right foot under the 
provisions of Diagnostic Code 5280.  Shipwash, 8 Vet. App. at 
224.  Further, there is no demonstration of "actual or 
potential" entitlement to any additional benefits.  See 
Mintz v. Brown, 6 Vet. App. 277, 283 (1994).  The Board finds 
that the diagnostic code is squarely on point and any resort 
to other diagnostic codes would be inappropriate.  Therefore, 
the Board concludes that the veteran's claims for evaluations 
in excess of 10 percent for hallux valgus of the left foot 
and hallux valgus of the right foot are not well grounded.  
38 U.S.C.A. § 5107.

B.  Alopecia areata

The veteran has contended that she is entitled to a higher 
evaluation for the loss of her hair as she will soon need to 
wear a wig or headscarf.

The rating schedule does not specifically address alopecia.  
In such situations, it is permissible to evaluate the 
veteran's service-connected disorder under provisions of the 
schedule which pertain to a closely-related disease or injury 
which is analogous in terms of the function affected, 
anatomical localization and symptomatology.  38 C.F.R. § 4.20 
(1998).  The Board notes that the RO has determined that the 
veteran's service-connected alopecia areata is most closely 
analogous to disfiguring scars of the head, face, and neck.  
This disability is addressed under 38 C.F.R. § 4.118, 
Diagnostic Codes 7899-7800 (1998).  Thus, the Board will 
analyze the case under these criteria.  However, the Board is 
of the belief that the disability is more analogous to that 
addressed under 38 C.F.R. § 4.118, Diagnostic Code 7806 
(1998).  Therefore, the Board will also analyze the case 
under these criteria.  

Under Diagnostic Code 7800, a noncompensable disability 
evaluation is warranted for a slightly disfiguring scar of 
the head, the face, or the neck.  A 10 percent evaluation 
requires that the scar be moderately disfiguring.  Severe 
disfiguring scars of the head, face, or neck, especially if 
producing a marked and unsightly deformity of the eyelids, 
lips, or auricles warrant a 30 percent evaluation.  38 C.F.R. 
§ 4.118, Diagnostic Code 7800 (1998).  Under Diagnostic Code 
7806, a 10 percent evaluation is assigned for exfoliation, 
exudation or itching, if involving an exposed surface or 
extensive area.  A 30 percent evaluation is warranted for 
constant exudation or itching, extensive lesions, or marked 
disfigurement.  38 C.F.R. § 4.118, Diagnostic Code 7806 
(1998).

The Board notes that the clinical documentation does not 
objectively confirm such that the veteran's hair loss is 
disfiguring.  At the May 1996 VA examination, the examiner 
determined that the veteran's alopecia was fairly low grade.  
Moreover, at June 1998 VA examination, the examiner 
specifically noted that the veteran had hair over most of her 
scalp and described only slight thinning of the hair.  The 
Board notes that the RO recently increased the veteran's 
evaluation for alopecia to 10 percent.

Additionally, the Board observes that on recent examinations, 
the veteran's service-connected alopecia has been shown to be 
manifested by a 4-cm plaque in the right occipital area with 
a few short hairs and a 3-cm plaque in the right parietal 
area with regrowth of short hair as well as complaints of a 
large quantity of hair loss.  The veteran has also complained 
of itching.  These findings meet the criteria for a 10 
percent evaluation and the Board concludes that they do not 
represent entitlement to an evaluation in excess of the 
current 10 percent.  

The veteran is competent to report that a higher evaluation 
is warranted for her service-connected alopecia areata.  
Layno v. Brown, 6 Vet. App. 465, 470 (1994). The Board finds 
that the specific findings and opinion of a competent medical 
professional are more probative of the degree of impairment 
than the veteran's lay opinion.  The Board does not doubt 
that the disorder may be subject to periods of exacerbations 
and it appears that the veteran has sought treatment during 
such periods.  The examinations also demonstrate that she 
does not have constant exudation or itching, extensive 
lesions, or marked disfigurement.  The Board attaches far 
greater probative weight to the clinical findings of skilled, 
unbiased professionals than to the veteran's statements, even 
if sworn, in support of a claim for monetary benefits.  
Accordingly, the Board concludes that the preponderance of 
the evidence is against an evaluation in excess of 10 percent 
for the veteran's alopecia areata under either Diagnostic 
Code 7800 or 7806.  Thus, the claim is denied. 


IV.  Extraschedular Evaluation

The RO expressly considered referral of the case to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service for the assignment of an extraschedular 
rating under 38 C.F.R. § 3.321(b)(1) (1998).  This regulation 
provides that to accord justice in an exceptional case where 
the schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service for assignment of an extraschedular 
evaluation commensurate with the average earning capacity 
impairment. The governing criteria for such an award is a 
finding that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
inference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards. The Court has held that the 
Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance, however, the Board is not precluded from 
raising this question, and in fact is obligated to liberally 
read all documents and oral testimony of record and identify 
all potential theories of entitlement to a benefit under the 
law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  
The Court has further held that the Board must address 
referral under 38 C.F.R. § 3.321(b)(1) only where 
circumstances are presented which the Director of VA's 
Compensation and Pension Service might consider exceptional 
or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995). 
Having reviewed the record with these mandates in mind, the 
Board finds no basis for further action on this question. 
VAOPGCPREC. 6-96 (1996).


ORDER

An effective date of April 13, 1996 for the award of a 10 
percent evaluation for hallux valgus of the left foot is 
granted subject to the provisions governing the payment of 
monetary benefits.  An effective date of April 13, 1996 for 
the award of a 10 percent evaluation for hallux valgus of the 
right foot is granted subject to the provisions governing the 
payment of monetary benefits.  An effective date of April 13, 
1996 for the award of a 10 percent evaluation for alopecia 
areata is granted subject to the provisions governing the 
payment of monetary benefits.  Entitlement to an evaluation 
in excess of 10 percent for hallux valgus of the left foot is 
denied.  Entitlement to an evaluation in excess of 10 percent 
for hallux valgus of the right foot is denied.  Entitlement 
to an evaluation in excess of 10 percent for alopecia areata 
is denied.  
   



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals


 

